  

:19-cr-20726-PDB-RSW ECF No. 33 filed 02/27/20 PagelD.261 Page 1of2 iL
a

UNITED STATES DISTRICT COURT

 

from
EASTERN DISTRICT OF MICHIGAN oe
eoad mae
UNITED STATES OF AMERICA, ee
CRIMINAL NO. 19-20726 $2 tn
sore
pt
HON. PAUL D. BORMAN bd SS
Vv. rs ™

D-3 GARY JONES, FILED UNDER SEAL
Defendant.
/
MOTION TO SEAL SECOND

SUPERSEDING INFORMATION

The United States of America, by its undersigned attorneys, respectfully
requests that the Second Superseding Information filed on this date, as well as this
motion and the order to seal, be sealed until further order of the Court, to prevent

harassment of government witnesses.

MATTHEW SCHNEIDER
Uy ey

  
   

 

David A. Gardey
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226

(313) 226-9591
David.Gardey@usdoj.gov

Dated: February 26, 2020
  

-19-cr-20726-PDB-RSW ECF No. 33 filed 02/27/20 PagelD.262 Page 2 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
CRIMINAL NO. 19-20726

HON. PAUL D. BORMAN

D-3 GARY JONES, FILED UNDER SEAL

Defendant.

ORDER TO SEAL SECOND
SUPERSEDING INFORMATION

The government having moved to seal the Second Superseding Information,
and the Court being duly advised in the premises;
IT IS HEREBY ORDERED that the Second Superseding Information, as

well as the motion to seal and this order, be sealed until further Order of the Court.

R. Steven Whalen
United States Magistrate Judge

 

Entered: February 27, 2020

 
